Opinion
Pee Cueiam,
In June 1950, the appellant, William O. Jones, plead guilty generally to the charge of murder. After a hearing before the court, he was adjudged guilty of murder in the first degree and sentenced to life imprisonment.
In May 1966, Jones instituted proceedings seeking post-conviction relief. He alleged that his guilty plea was involuntarily entered and that the evidence presented at the plea proceedings did not support a finding of first degree murder.
We have carefully studied both the trial record and the testimony offered at the post-conviction relief hearing and we find no error in the lower court’s action denying the relief requested.
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.